Citation Nr: 1704645	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  06-06 900A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) and depressive disorder in excess of 50 percent prior to May 5, 2011.


REPRESENTATION

Appellant (the Veteran) represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter was previously considered in a September 2015 decision by the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

On September 17, 2015, the Board issued a decision that, in relevant part, remanded the issue of entitlement to an initial rating for posttraumatic stress disorder (PTSD) and depressive disorder in excess of 50 percent prior to May 5, 2011, to the RO for issuance of a Statement of the Case.  On further review, the Board determines that jurisdiction to remand did not exist and vacates that remand directive.

In the 2015 decision, the Board indicated that a VA Form 9, received in December 2014, constituted a Notice of Disagreement as to a January 2014 rating decision.  In a December 2009 rating decision, the Veteran was granted service connection for PTSD, evaluated as 30 percent disabling, effective March 4, 2004.  He initiated an appeal of that rating with a July 2010 Notice of Disagreement.  In a January 2014 rating decision, the RO also granted service connection for depressive disorder, assigning a rating of 50 percent prior to May 5, 2011, and 70 percent thereafter for the combined symptoms of PTSD and depressive disorder.  Simultaneously, the RO issued a SOC continuing the combined PTSD and depressive disorder ratings before and after May 5, 2011.  In December 2014, the Veteran submitted a VA Form 9 expressing disagreement with the 50 percent evaluation assigned for PTSD prior to May 5, 2011, stating he wanted to appeal only the "PTSD award increase to only 50%...."  Because the SOC has already been issued as to the PTSD rating prior to May 5, 2011, the Board was without jurisdiction to remand for it.  

Accordingly, the September 17, 2015, Board decision is vacated to the extent it addressed the issue of entitlement to an initial rating for posttraumatic stress disorder (PTSD) and depressive disorder in excess of 50 percent prior to May 5, 2011.



	                        ____________________________________________
	Alexandra P. Simpson
	Veterans Law Judge, Board of Veterans' Appeals



